Case 3:17-cv-00072-NKM-JCH Document 1002-1 Filed 08/11/21 Page 1 of 6 Pageid#:
                                  16548



                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division


 ELIZABETH SINES, SETH WISPELWEY,
 MARISSA BLAIR, TYLER MAGILL, APRIL
 MUNIZ, HANNAH PEARCE, MARCUS
 MARTIN, NATALIE ROMERO, CHELSEA
 ALVARADO, and JOHN DOE

                        Plaintiffs,

 v.                                                         Civil Action No.: 3:17CV00072

 JASON KESSLER, RICHARD SPENCER,
 CHRISTOPHER CANTWELL, JAMES ALEX
 FIELDS, JR., VANGUARD AMERICA,
 ANDREW ANGLIN, MOONBASE
 HOLDINGS, LLC, ROBERT “AZZMADOR”
 RAY, NATHAN DAMIGO, ELLIOTT
 KLINE a/k/a ELI MOSELEY, IDENTITY
 EVROPA, MATTHEW HEIMBACH, MATTHEW
 PARROTT a/k/a DAVID MATTHEW PARROTT,
 TRADITIONALIST WORKER PARTY,
 MICHAEL HILL, MICHAEL TUBBS, LEAGUE
 OF THE SOUTH, JEFF SCHOEP, NATIONAL
 SOCIALIST MOVEMENT, NATIONALIST
 FRONT, AUGUSTUS SOL INVICTUS,
 FRATERNAL ORDER OF THE ALT-KNIGHTS,
 MICHAEL “ENOCH” PEINOVICH, LOYAL
 WHITE KNIGHTS OF THE KU KLUX KLAN,
 and EAST COAST KNIGHTS OF THE KU KLUX
 KLAN a/k/a EAST COAST KNIGHTS OF THE
 TRUE INVISIBLE EMPIRE,

                        Defendants.

        MEMORANDUM IN SUPPORT OF MOTION TO PERMIT FIELDS’ LIVE
                        ATTENDANCE AT TRIAL

         COMES NOW JAMES ALEX FIELDS, by and through Counsel, files this, his

 memorandum in support of his motion to permit Fields’ live trial attendance, and in support

 thereof, states as follows:
Case 3:17-cv-00072-NKM-JCH Document 1002-1 Filed 08/11/21 Page 2 of 6 Pageid#:
                                  16549




         Defendant Fields has been sued for various civil rights violations, civil conspiracy,

 negligence per se, assault and battery, and intentional infliction of emotional distress. Due to

 information exchanged in discovery, Fields anticipates Plaintiffs will seek judgment for millions

 of dollars against him including punitive damages. While Fields is not anticipated to testify at

 trial, this trial will likely result in additional punitive measures against him and live appearance

 at trial is of utmost importance to Fields.

         Pursuant to a plea agreement and sentencing Order entered by this Court, Fields is

 sentenced to life in prison. Fields is currently incarcerated at MCFP Springfield in Springfield,

 Missouri. Fields does not have the financial wherewithal to bear the cost of his transportation

 expenses.

                                         APPLICABLE CASE LAW

         Pursuant to 28 U.S.C.S. §2241(c)(5), this Court has authority to Order Fields transported

 to Charlottesville, Virginia to appear live at trial. Admitted, Fields has no constitutional right to

 be present at this civil trial. Stone v. Morris, 546 F. 2d 730 (7th Cir. 1976). However, it is in the

 Court’s discretion to order that he may be permitted to attend trial. Michaud v. Michaud, 932 F.

 2d 77 (1st Cir. 1991).

         The factors the Court should consider in examining this request include security

 considerations, substantiality of the issues, the possibility of delaying the trial until the prisoner

 is released, and the extent of the prisoner’s interest in presenting testimony in person rather than

 by deposition. Id. at 81.

         The Court, in its Order, asked Fields to address two additional issues: (a) why the

 defendant’s physical presence at trial is necessary; and (b) measures that have been or could be

 taken to facilitate such defendant’s access to the trial remotely.

                                               ARGUMENT

         The Court’s direct requests are addressed first. Fields has significant interest in

 appearing for this case to observe potential jurors and jury selection, the testimony of other

 witnesses, and the possibility that he may be called as a rebuttal witness. Further, his appearance
Case 3:17-cv-00072-NKM-JCH Document 1002-1 Filed 08/11/21 Page 3 of 6 Pageid#:
                                  16550




 at trial – obviously incarcerated – should weigh on a jury being asked to punish him further at the

 conclusion of the case. His presence will be a visceral reminder that he has been punished

 already for many of the same acts. While measures likely can be taken to facilitate Fields’

 observation of the trial remotely, this will not give him the advantage of communicating with

 counsel during trial.

         As to the other factors enumerated in the case law, the issues in this care are obviously

 substantial to all parties. There is no possibility to delay the trial until Fields’ release, as he is

 serving life in prison. Fields is not anticipated to testify. The remaining factor, security

 considerations, is admittedly onerous. However, this case already involves significant security

 considerations for all involved. Adding one additional Defendant, who will remain in custody

 the entire time, should not significantly alter the already significant security considerations.

         Wherefore, Fields asks this Court to issue an Order pursuant to 28 U.S.C.S. §2241(c)(5)

 that Fields be transported to Charlottesville, Virginia to permit his live attendance at this trial

 beginning on October 25, 2021.


                                                          Respectfully submitted,


                                                          JAMES ALEX FIELDS, JR.
                                                          By Counsel


                                                          ________/S/_________________________
                                                          David L. Hauck, Esquire (VSB# 20565)
                                                          David L. Campbell, Esquire (VSB #75960)
                                                          DUANE, HAUCK, GRAVATT & CAMPBELL
                                                          100 West Franklin Street
                                                          Richmond, Virginia 23220
                                                          Telephone: 804-644-7400
                                                          Facsimile: 804-303-8911
                                                          dcampbell@dhdglaw.com
                                                          Counsel for Defendant James A. Fields, Jr.
Case 3:17-cv-00072-NKM-JCH Document 1002-1 Filed 08/11/21 Page 4 of 6 Pageid#:
                                  16551



                                  CERTIFICATE OF SERVICE


         I hereby certify that on __11__th day of August, 2021, I electronically filed the foregoing
 with the Clerk of Court using the CM/ECF system which will send notification of such filing to
 the following:


                                       Robert T. Cahill, Esquire
                                       Cooley, LLP
                                       11951 Freedom Drive, 14th Floor
                                       Reston, Virginia 20190-5656
                                       Counsel for Plaintiff

                                       Roberta A. Kaplan, Esquire
                                       Julie E. Fink, Esquire
                                       Christopher B. Greene
                                       Kaplan & Company, LLP
                                       350 Fifth Avenue, Suite 7110
                                       New York, New York 10118

                                       Karen L. Dunn, Esquire
                                       William A. Isaacson, Esquire
                                       Boies Schiller Flexner LLP
                                       1401 New York Ave, NW
                                       Washington, DC 20005


                                       Philip M. Bowman, Esquire
                                       Boies Schiller Flexner LLP
                                       575 Lexington Avenue
                                       New York, New York 10022

                                       Alan Levine, Esquire
                                       Cooley LLP
                                       1114 Avenue of the Americas, 46th Floor
                                       New York, New York 10036

                                       David E. Mills, Esquire
                                       Cooley LLP
                                       1299 Pennsylvania Avenue, NW
                                       Suite 700
                                       Washington, DC 20004
Case 3:17-cv-00072-NKM-JCH Document 1002-1 Filed 08/11/21 Page 5 of 6 Pageid#:
                                  16552



                                  Kenneth D. Bynum, Esquire
                                  BYNUM & JENKINS, PLLC
                                  1010 Cameron Street
                                  Alexandria, VA 22314

                                  Pleasant S. Brodnax, III, Esquire
                                  1701 Pennsylvania Ave., N.W.
                                  Washington, D.C. 20006

                                  Bryan Jones, Esquire
                                  106 W. South St., Suite 211
                                  Charlottesville, VA 22902
                                  Counsel for Defendants Michael Hill, Michael Tubbs, and
                                  Leagues of the South

                                  Elmer Woodard, Esquire
                                  5661 US Hwy 29
                                  Blairs, VA 24527

                                         and

                                  James E. Kolenich, Esquire
                                  9435 Waterstone Blvd. #140
                                  Cincinnati, OH 45249
                                  Counsel for Defendants Schoepp, Nationalist Front,
                                  National Socialist Movement, Matthew Parrott, Matthew
                                  Heimbach, Robert Ray, Traditionalist Worker Party, Elliot
                                  Kline, Jason Kessler, Vanguard America, Nathan Damigo,
                                  Identity Europa, Inc., and Christopher Cantwell


         I further certify that on February 22, 2021, I also served the following non-ECF
 participants, via electronic mail as follows:
 Christopher Cantwell
 Christopher.cantwell@gmail.com

 Robert Azzmador Ray
 azzmador@gmail.com

 Elliott Kline
 Eli.f.mosley@gmail.com

 Vanguard America c/o Dillon Hopper
 Dillon_hopper@protonmail.com
Case 3:17-cv-00072-NKM-JCH Document 1002-1 Filed 08/11/21 Page 6 of 6 Pageid#:
                                  16553



 Matthew Heimbach
 Matthew.w.heimbach@gmail.com

 Richard Spencer
 richardbspencer@gmail.com

                                         ________/S/_________________________
                                         David L. Hauck, Esquire (VSB# 20565)
                                         David L. Campbell, Esquire (VSB #75960)
                                         DUANE, HAUCK, GRAVATT & CAMPBELL
                                         100 West Franklin Street
                                         Richmond, Virginia 23220
                                         Telephone: 804-644-7400
                                         Facsimile: 804-303-8911
                                         dcampbell@dhdglaw.com
                                         Counsel for Defendant James A. Fields, Jr.
